            Case 1:20-cv-01689-GHW Document 68 Filed 05/21/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

     STATE OF NEW YORK, et al.,

                           Plaintiffs,

                 v.                                     20 Civ. 1689

     EUGENE SCALIA, et al.,

                           Defendants.



                            DECLARATION OF FIONA J. KAYE

       Fiona J. Kaye, pursuant to penalty of perjury under 28 U.S.C. § 1746, does hereby state

the following:

       I am an attorney in the Office of the New York State Attorney General and counsel to

Plaintiffs in this action. I submit this Declaration in support of Plaintiffs’ memorandum in

opposition to Defendants’ motion to dismiss.

       Attached to this Declaration are true and correct copies of the following numbered

exhibits:

1.     Declaration of Heidi Shierholz, Senior Economist & Director of Policy, Economic Policy
       Institute (May 20, 2020).

2.     Declaration of Scott Moss, Director at the Division of Labor Standards and Statistics,
       Colorado Department of Labor and Employment (May 15, 2020).

3.     Declaration of Dr. Michael Boone, Director of the Division of Industrial Affairs,
       Delaware Department of Labor (May 13, 2020).

4.     Declaration of Dr. Unique Morris-Hughes, Director, District of Columbia Department of
       Employment Services (May 15, 2020).

5.     Declaration of Yolanda Carrillo, Chief Legal Counsel, Illinois Department of Labor (May
       19, 2020).




                                                1
        Case 1:20-cv-01689-GHW Document 68 Filed 05/21/20 Page 2 of 2




6.    Declaration of Sally Dworak-Fisher, Attorney, Workplace Justice Project of the Public
      Justice Center (May 15, 2020).

7.    Declaration of Heather Rowe, Chief of Investigations, Fair Labor Division,
      Massachusetts Attorney General’s Office (May 15, 2020).

8.    Declaration of Sean Egan, Deputy Director for Labor, Michigan Department of Labor
      and Economic Opportunity (May 12, 2020).

9.    Declaration of Nicole Blissenbach, Assistant Commissioner for Enforcement and
      Compliance Strategies and Partnerships, Minnesota Department of Labor and Industry
      (May 20, 2020).

10.   Declaration of Lesley Hirsch, Assistant Commissioner of Research, New Jersey
      Department of Labor and Workforce Development (May 15, 2020).

11.   Declaration of Sonia Ramirez, Administrator of the Wage and Hour Division, Oregon
      Bureau of Labor and Industries (May 13, 2020).

12.   Declaration of W. Gerard Oleksiak, Secretary, Pennsylvania Department of Labor &
      Industry (May 19, 2020).

13.   Declaration of Joseph Degnan, Assistant Director for the Workforce Regulation and
      Safety Division, Rhode Island Department of Labor & Training (May 18, 2020).

14.   Declaration of Dirk Anderson, Esq., General Counsel to the Commissioner, Vermont
      Department of Labor (May 15, 2020).

15.   Declaration of C. Ray Davenport, Commissioner, Virginia Department of Labor and
      Industry (May 14, 2020).

16.   Declaration of Margaret Leland, Policy Director/Executive Policy Manager of the
      Governmental Affairs and Policy Division, State of Washington Department of Labor &
      Industries (May 15, 2020).



Dated: May 21, 2020                /s/ Fiona J. Kaye
                                   Fiona J. Kaye
                                   Office of the New York State Attorney General
                                   28 Liberty Street
                                   New York, NY 10005
                                   Phone: (212) 416-8036
                                   fiona.kaye@ag.ny.gov

                                   Attorney for the Plaintiffs




                                              2
